Citation Nr: 0839471	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  04-16 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from December 1963 until 
December 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 2002, April 2005 and 
November 2005 rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  The veteran appeared at a Board hearing before the 
undersigned Veterans Law Judge in September 2008.

In this decision the Board reopens the claim for service 
connection for a left knee disability.  The Board has 
carefully reviewed the evidence of record, and finds that the 
reopened claim for service connection for a left knee 
disability must be REMANDED.  This issue is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.


FINDINGS OF FACT

1. A rating decision dated in September 1967 denied service 
connection for a left knee disability; the veteran did not 
appeal this decisions and it is final.

2. The evidence associated with the claims file subsequent to 
the September 1967 rating decision relates to an 
unestablished fact necessary to substantiate the claim for a 
left knee disability and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran did not engage in combat with the enemy 
during his active service.

4.  The evidence does not show the diagnosed PTSD is related 
to a confirmed stressor from the veteran's active service.


CONCLUSIONS OF LAW

1.  Evidence received since the final September 1967 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for a left knee disability 
is new and material, and the veteran's claim for that benefit 
is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 
20.1103 (2008).

2.  The criteria for a grant of service connection for PTSD 
have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Left Knee Disability

The veteran seeks service connection for a left knee 
disability.  A claim for service connection for a left knee 
disability was previously considered and denied by the RO in 
a September 1967 rating decision.  The veteran did not appeal 
the decision and as such, it became final. 38 U.S.C.A. § 
7103(a); 38 C.F.R. § 20.1103.  Subsequently, the veteran 
sought to reopen the claim in August 1972.  The RO responded 
by letters dated in August 1972 and November 1972 and advised 
the veteran that he needed to submit new and material 
evidence in order to reopen the claim.  The veteran did not 
respond to the request and as such the RO considered the 
claim to be abandoned.  See 38 C.F.R. § 3.158 (1972).   

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
notice letter provided to the veteran on September 2005 
defined new and material evidence and included the criteria 
for reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as the veteran 
was informed about what evidence is necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis. Evans 
v. Brown, 9 Vet.App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the September 1967 rating decision that denied 
service connection for a left knee disability, the evidence 
of record consisted of service treatment records and VA 
hospital records.  Subsequently, additional VA outpatient 
treatment records, VA examination reports and statements of 
the veteran have been associated with the claims file.

The evidence submitted subsequent to the September 1967 
rating decision is new, in that it was not previously of 
record and is also material.  The claim for a left knee 
disability was initially denied in a September 1967 rating 
decision as there was no evidence of a current disability on 
examination.  The veteran sought to reopen the claim in 
August 1972; however the RO provided letters in August 1972 
and November 1972 that explained the claim for the left knee 
had previously been denied and advised the veteran to submit 
new and material evidence if he wished to reopen the 
previously denied claim.  As noted above the veteran did not 
respond to those letters.  Subsequent to the final September 
1967 decision, the veteran submitted VA outpatient treatment 
records that include x-rays documenting minor degenerative 
changes.  Thus, the veteran has submitted evidence that he 
had a current disability. See Kent v. Nicholson, 20 Vet. 
App. 1, 10 (2006)(finding that "the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied").  Furthermore, a November 2004 VA outpatient 
treatment record reflecting the veteran had knee pain for 30 
years and noting the original injury occurred during service.  
Presumed credible, the additional evidence received since the 
November 2004 rating decision suggests continuity of 
symptomatology.  Therefore, the evidence submitted since the 
final September 1967 rating decision relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for service 
connection for a left knee disability is reopened.

Service Connection for PTSD

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in January 2005, May 2005 and 
September 2005 that fully addressed all notice elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records and VA outpatient treatment records.  The 
veteran submitted service treatment records in support of his 
claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran seeks service connection for PTSD.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The September 2005 VA examination concluded with a diagnosis 
of PTSD.  As such, the veteran has a current disability.  The 
September 2005 veteran also generally attributed the 
diagnosed PTSD to the inservice stressors that the veteran 
described during the examination.  Specifically, the 
examination concluded that the veteran appeared to meet the 
criteria for a diagnosis of TPSD based on his witnessing the 
murder of a homosexual man by fellow service members.  The 
remaining question, therefore, is whether there is an 
inservice stressor and either evidence of combat service or 
corroborating evidence the stressor occurred. 

A finding of combat service is significant because under 38 
U.S.C.A. § 1154(b), if the veteran is found to have served in 
combat, VA shall accept as sufficient proof of a stressor 
satisfactory lay evidence if it is consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
the event. VA's General Counsel has held that the 
determination of whether a veteran "engaged in combat with 
the enemy" depends on multiple factors, including the 
requirement that the veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality. The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case by case basis. VAOPGCPREC 12-99. The 
General Counsel's opinion is binding on the Board. 38 
U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.

In the present case, the veteran has not alleged he served in 
combat, nor is there any evidence of such service.  Although 
the veteran's Form DD 214 reflects his military occupational 
specialty was that of a combat construction specialist and 
reflected foreign service, it only indicated the veteran 
served in Europe.  This form also illustrates the veteran was 
not the recipient of any combat-related awards or 
decorations. Similarly, service personnel records fail to 
document participation in any significant campaigns and also 
reflect the veteran did not receive combat-related awards or 
decorations. 

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  With regard 
to the question of a stressor, the veteran, at the Board 
hearing reported he witnessed his bunkmate and another man 
murder a homosexual male and mutilate the body.  No other 
stressors were reported during the Board hearing.  The 
veteran's March 2003 Notice of Disagreement related a 
stressor related to an assignment when he had to deliver 
equipment from Germany to Vietnam.  The veteran explained 
that after landing in Vietnam, they went on a convoy to 
deliver the equipment to the base and the convoy came under 
sniper fire.  He indicated the driver was struck in the head 
and was killed.  The VA examination in September 2005 
reflected stressors of being forced to build a fence in the 
cold and being accused of sleeping on duty.  

Concerning the stressors of building a fence in the cold and 
being accused of sleeping on duty, the described incidents do 
not meet the criteria to qualify as a stressor as neither 
involved exposure to an event to which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or a threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) "the person's response [must have] involved 
intense fear, helplessness, or horror." Cohen, 10 Vet. App. 
at 141 (quoting DSM-IV 32).

Concerning the other stressors, the Board notes the evidence 
associated with the claims file does not provide an 
approximate balance of evidence such that the benefit of the 
doubt can be accorded to the veteran as to corroboration of 
the stressors.  For example, while the veteran described 
stressors related to his service in Vietnam, the record fails 
to reflect the veteran ever served in Vietnam.  Service 
personnel records only document service in Germany.  
Similarly, a search by the National Personnel Records Center 
concluded there was nothing in the veteran's file that 
substantiated service in Vietnam.  Nor has the veteran 
submitted any statements or other documentation that could be 
used to corroborate the veteran's mission to Vietnam. 

Similarly, there is no corroborating evidence of the main 
stressor of witnessing his bunkmate murder another person.  
Although the veteran's service personnel records confirm 
service in Germany none of the records corroborate the 
stressors reported by the veteran.  To the extent that the 
veteran has provided an account of such stressors, they are 
not verifiable as they lack sufficient detail.  During the 
Board hearing the veteran indicated he was not aware of the 
bunkmate being tried and was not aware of any newspaper 
articles covering the event.  While the veteran provided last 
names of the two men involved, he did not provide first names 
or provide an estimate as to the month and date when the 
incident may have occurred.  Generalized descriptions of 
stress do not lend themselves to meaningful corroboration 
efforts. The veteran carries the burden of advancing 
information about such incidents to enable VA to corroborate 
them. 38 C.F.R. § 3.159(c)(2)(i). He has not done so here.  
While VA is obligated to assist a claimant in the development 
of a claim, there is no duty for it to prove the claim. If a 
claimant wishes assistance, he cannot passively wait for it 
in circumstances where he should have information that is 
essential in obtaining the putative evidence. Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).

Additionally, the Board notes the veteran is not credible as 
there are conflicting statements in the record.  See Buchanan 
v. Nicolson, 451 F.3d 1331 (Fed.Cir. 2006).  For example, the 
first mention of this incident during a May 2003 VA 
outpatient treatment visit reflected the veteran described an 
incident in Germany where he witnessed a murder and saw the 
body afterwards.  During a November 2003 VA outpatient 
treatment visit the veteran related that his bunk mate came 
into his room covered in blood and human tissue.  He 
indicated the bunkmate was later arrested for homicide and 
the veteran indicated he was questioned with his involvement 
in the incident and reported he was not involved.  The 
veteran did not indicate at the time that he was present 
during the murder.

In a May 2005 statement the veteran explained his bunkmate 
and a friend killed an unknown man in Germany.  While the 
veteran first indicated he saw it and walked away he also 
related that the bunkmate shared the details of the actions.  
Significantly the veteran stated "it was said they kicked 
him to death then cut his dick off and stuck it in his 
mouth."  This final statement suggests the veteran was not 
present at the time of the murder.  

Significantly, in reporting the incident to the VA examiner 
in September 2005 the veteran indicated he went to a bar with 
his roommate and third person.  He related that while at the 
bar, they came in contact with a homosexual man and noted the 
roommate and other man dragged the homosexual man outside the 
bar and kicked him to death.  While the examiner noted that 
the veteran related he did in fact witness the murder, the 
examiner indicated that the veteran initially stated he was 
in the bar and did not witness the murder of the man.  The 
veteran also had related that he was asleep and his bunkmate 
came back covered in blood and asked the veteran what he 
should do.  Here, the inconsistent description of the murder 
tends to discount the credibility of the statements. See 
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (holding 
that credibility can be impeached generally by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character).

In sum, the veteran has several diagnoses of PTSD which 
relate the condition generally to the veteran's claimed in-
service stressors.  Nevertheless, with respect to PTSD, 
credible evidence that the claimed in-service stressors 
actually occurred is still required, and credible supporting 
evidence cannot consist solely of after- the-fact medical 
nexus evidence. See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996); 38 C.F.R. § 3.304(f).

As described above, there is no competent evidence that the 
claimed stressors occurred.  Therefore, the evidence 
concerning the stressors consists of the veteran's lay 
statements alone.  The law has provided that a veteran's lay 
statement alone is insufficient to establish service 
connection for PTSD. See Cohen, supra.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply. 38 U.S.C.A. § 5107(b); see Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim 
for service connection for a left knee disability is 
reopened. To this extent and to this extent only, the appeal 
is granted.

Service connection for PTSD is denied.


REMAND

Having reopened claim concerning service connection for a 
left knee disability, the Board finds that further 
development is necessary. 

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4). See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In the present case, the veteran has x-ray findings of the 
left knee reflecting minimal degenerative changes, including 
narrowing of the joint and some spurring.  Service treatment 
records reflect the veteran sustained a left knee injury.  
The veteran has alleged he had left knee symptoms since 
service.  The veteran is competent to testify as to the 
symptoms he experienced, including the presence of ringing of 
the ears. Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Additionally, 
the veteran has also submitted a November 2004 VA record 
which noted he original injury occurred during service and 
reflected the veteran's complaints of pain since that time.  
Therefore, the Board is of the opinion that the veteran has 
provided evidence of a current disability, evidence of a 
service-connected disability, and evidence suggesting 
continuity of symptomatology. As such, the veteran has met 
the criteria of 38 C.F.R. § 3.159 and a VA examination should 
be obtained. See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any left knee 
disability that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
render an opinion as to the following:

Whether it is at least as likely as not (a 
50% probability or more) that any 
diagnosed left knee disability is related 
to any event or incident in service.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

2.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


